DETAILED ACTION
This office action is in response to the communication received on 12/08/2021 concerning application no. 16/101,928 filed on 08/13/2018.
Claims 21-32 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Claims 21-32 are pending.	
 
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Regarding 112(a) rejections (Point 1), Applicant argues that the support for the “first phase”, “second phase”, and “part of the first phase…to the second phase” is present. Applicant cites paragraphs 0127-0131. Also, Applicant argues that the non-discrete includes the atomic and/or ions and the continuum emission spectrum and cites paragraph 0125 and 0130. Furthermore, Applicant states that Paragraph 0129 and Fig. 5 show the support for the specification.
	Applicant respectfully disagrees. Phase is not recited in the context of time, atomic spectra, or continuum spectra. As a whole, the specification does not recite phase. Thee Fig. 5 does not show the 
	Examiner respectfully maintains the rejections with regards to “first phase”, “second phase”, and “part of the first phase…to the second phase”.

Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Regarding 112(a) rejections (Point 2), Applicant argues the amendments resolve the terms “normal tissue”, “normal status value”, “abnormal tissue”, “abnormal status value”, and “training data”. 
Examiner respectfully disagrees. While most claim elements of question have been resolved. Claim 21 still recites “abnormal tissue”. 
Examiner respectfully maintains the 112(a) rejection is maintained with regards to “abnormal tissue”.

Applicant’s arguments, see pages 8-9, filed 12/08/2021, with respect Point 3 of 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections of claim 29 has been withdrawn. 

Applicant’s arguments, see pages 9-10, filed 12/08/2021, with respect to Point 1 of 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections regarding trademarked names of claim 21, 25, and 29 has been withdrawn. 
Note: Applicants arguments have been considered and the claim language regarding “Laser Induced Breakdown Spectroscopy” was reconsidered. MPEP 2173.05(u) establishes “If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. Does its presence in the claim cause confusion as to the scope of the claim? If so, the claim should be rejected under 35 U.S.C. 112, second paragraph”. Given, the claim elements to be regarding spectroscopy and the generation and study of plasma, the presence of the term does not cause confusion in the scope of the claim.

Applicant’s arguments with respect to claims 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21, is rejected under 112(a) for the following reasons:
Line 8, recites “a first phase”. This claim element regarding a first phase of a predetermined time duration is not disclosed in the specification or the drawings. Therefore, the subject matter, regarding “a first phase”, is not adequately described in the specification and is considered to be new matter.
Examiner notes that the claim element is present throughout the claim.
Lines 11, recite “a second phase”. This claim element regarding a second phase of a predetermined time duration is not disclosed in the specification or the drawings. Therefore, the subject matter, regarding “a second phase”, is not adequately described in the specification and is considered to be new matter.
Examiner notes that the claim element is present throughout the claim.
Lines 8-13, recite “part of a first phase…to the second phase”. Given that the first and second phases are not adequately disclosed by the specification, the claim element regarding the first phase having continuum emission superior element emission and to the second phase regarding the element specific emission being greater than the continuum emission is also not adequately described. Given the lack of written description, the claim element is considered to be new matter.  
Lines 29-30, recite “abnormal tissue”. The specification fails to provide written description to “abnormal tissue”. In addition to the general lack of written description, the 

Claim 25, is rejected under 112(a) for the following reasons:
Line 8, recites “a first phase”. This claim element regarding a first phase of a predetermined time duration is not disclosed in the specification or the drawings. Therefore, the subject matter, regarding “a first phase”, is not adequately described in the specification and is considered to be new matter.
Examiner notes that the claim element is present throughout the claim.
Lines 11, recite “a second phase”. This claim element regarding a second phase of a predetermined time duration is not disclosed in the specification or the drawings. Therefore, the subject matter, regarding “a second phase”, is not adequately described in the specification and is considered to be new matter.
Examiner notes that the claim element is present throughout the claim.
Lines 8-13, recite “part of a first phase…to the second phase”. Given that the first and second phases are not adequately disclosed by the specification, the claim element regarding the first phase having continuum emission superior element emission and to the second phase regarding the element specific emission being greater than the continuum emission is also not adequately described. Given the lack of written description, the claim element is considered to be new matter.  

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is indefinite for the following reasons:
Lines 29-30, recite "a cancerous an abnormal tissue". This claim element is indefinite. It would be unclear if the claim is establishing that the tissue is abnormal in the category of cancerous tissue or if the claim is merely reciting that the cancerous tissue to be the same as abnormal tissue.
Lines 29-30, recite “an abnormal tissue”. This is a relative term which renders the claim indefinite.  The term “abnormal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Line 25, recites “data which is related to emission spectrum”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “data which is related to emission spectrum” is the same as the “spectrum data” established in line 14 or is a separate and distinct feature.
For purposes of examination, the Office is considering the spectrum data to be the same as the data related to emission spectrum.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bol’shakov et al. (US Patent No. 11,085,882) in view of Gaudiuso et al. (PGPUB No. US 2018/0360390).

Regarding claim 21, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device (Col. 1, lines 63-67 teach the use of LIBS), the diagnostic device comprising: 
a spectrometer configured to: 
receive light generated due to plasma ablation during a predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds), wherein the plasma ablation is induced at a target tissue by a pulsed laser beam and the pulsed laser beam is outputted from a laser generation module and is projected onto Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6 teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin), and wherein the predetermined time period includes at least part of a first phase where the amount of continuum emission related to the plasma ablation is superior to the amount of element specific emission related to the plasma ablation and at least part of a second phase where the amount of the element specific emission is superior to the amount of the continuum emission and the first phase is prior to the second phase (Col. 6, lines 54-67 teach that LIBS is applied in biological tissue and organic elements like carbon, hydrogen, oxygen, and nitrogen can be observed from the distribution of the matric elements in the material. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 8, lines 54-62 teach that this information is obtained by analyzing the plasma plume that is generated by the laser. Col. 12, lines 20-39, teaches that the characteristic atomic emission lines of the elements are obtained at a time period that is after the continuum radiation emission. This recitation establishes that the continuum radiation is obtained and more prominent in a time period before the atomic emissions lines. That is, the continuum radiation exceeds the atomic emission lines. After the continuum time period, the atomic emission lines are obtained. That is the atomic emission lines are more prominent than the continuum radiation. Col. 20, lines 24-54, also establish that the plasma plume is studied and the continuum intensity is observed and after a time, the characteristic spectral lines are observed after. Therefore, in the first duration, the continuum is higher. After the continuum reduces, the elemental information is observed), and
obtain spectrum data related to the light received during the predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 12, lines 11-19 teach that the plasma plume is studied and the information generated has spectral information that has intensity and composition information), wherein the spectrum data reflects both of 1) a first spectrum information related to the continuum emission and having overall intensity values for a predetermined wavelength range and 2) a second spectrum information related to the element specific emission and having intensity values of spectral peaks within the predetermined wavelength range (Col. 13, lines 66-67 to Col. 14 lines 1-5 teach that a wavelength vs. intensity plot is of the overall spectrum information. This overall spectral information, over the wavelength range, includes elemental peaks associated to lead or other elements. See Fig. 5), and 
a processor configured to: 
obtain, from the spectrometer, the spectrum data (Col. 12, lines 11-19, teaches the spectrometer obtains the plasma information and generates spectral data that can then be displayed).
However, Bol’shakov is silent regarding a diagnostic device, comprising:
provide, using a machine-learning model, information on whether the target tissue is a lesion tissue related to a skin cancer based on the spectrum data, wherein the machine-learning model has been trained with training-data, including data which is related to emission spectrum during both of the first and the second phase of the plasma ablation induced at a cancerous an abnormal tissue and is labeled with a value indicating cancer. 
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
provide, using a machine-learning model, information on whether the target tissue is a lesion tissue related to a skin cancer based on the spectrum data, wherein the machine-learning Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed), including data which is related to emission spectrum during both of the first and the second phase of the plasma ablation induced at a cancerous an abnormal tissue and is labeled with a value indicating cancer (Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso).


Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 23, modified Bol’shakov teaches the diagnostic device in claim 21, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed laser beam applied by the laser generation module is set to be a specific wavelength out of the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 24, modified Bol’shakov teaches the diagnostic device in claim 21, as discussed above.
While Bol’shakov teaches the study of malignant skin, Bol’shakov is silent regarding a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an 

Regarding claim 25, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
a laser generation module configured to apply a pulsed laser beam onto a target object to induce plasma ablation at the target object, wherein the target object is a part of a body of a subject (Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6 teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin);
a spectrometer configured to: 
receive light generated due to the plasma ablation during a predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds) including at least part of a first phase where the amount of continuum emission related to the plasma ablation is superior to the amount of element specific emission related to the plasma ablation and at least part of a second phase where the amount of the element specific emission is superior to the amount of the continuum emission and the first phase is prior to the second phase (Col. 6, lines 54-67 teach that LIBS is applied in biological tissue and organic elements like carbon, hydrogen, oxygen, and nitrogen can be observed from the distribution of the matric elements in the material. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 8, lines 54-62 teach that this information is obtained by analyzing the plasma plume that is generated by the laser. Col. 12, lines 20-39, teaches that the characteristic atomic emission lines of the elements are obtained at a time period that is after the continuum radiation emission. This recitation establishes that the continuum radiation is obtained and more prominent in a time period before the atomic emissions lines. That is, the continuum radiation exceeds the atomic emission lines. After the continuum time period, the atomic emission lines are obtained. That is the atomic emission lines are more prominent than the continuum radiation. Col. 20, lines 24-54, also establish that the plasma plume is studied and the continuum intensity is observed and after a time, the characteristic spectral lines are observed after. Therefore, in the first duration, the continuum is higher. After the continuum reduces, the elemental information is observed), and obtain target spectrum data related to the light received during the predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 12, lines 11-19 teach that the plasma plume is studied and the information generated has spectral information that has intensity and composition information), wherein the target spectrum data reflects both of 1) a first spectrum information related to the continuum emission and having overall intensity values for a predetermined wavelength range and 2) a second spectrum information related to the element specific emission and having intensity values of spectral peaks within the predetermined wavelength range, and 
a processor configured to: 
obtain, from the spectrometer, the target spectrum data (Col. 12, lines 11-19, teaches the spectrometer obtains the plasma information and generates spectral data that can then be displayed).

provide, using a machine-learning model, diagnostic information on whether the target is a lesion tissue related to a skin cancer based on the target spectrum data, wherein the machine-learning model has been trained with training-data, including at least spectrum data related to emission spectrum during both of the first and the second phase of the plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
provide, using a machine-learning model, diagnostic information on whether the target is a lesion tissue related to a skin cancer based on the target spectrum data, wherein the machine-learning model has been trained with training- data (Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed), including at least spectrum data related to emission spectrum during both of the first and the second phase of the plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer (Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso).

Regarding claim 26, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 27, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed laser beam applied by the laser generation module is set to be a specific wavelength out of the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 28, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.

In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso).

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bol’shakov et al. (US Patent No. 11,085,882) in view of Gaudiuso et al. (PGPUB No. US 2018/0360390) further in view of Alvira et al. ("Qualitative evaluation of Pb and Cu in fish using laser-induced breakdown spectroscopy with multipulse excitation by ultracompact laser source", May 10 2015, Applied Optics, Vol. 54, No. 14, pages 4453-4457).

Regarding claim 29, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
a laser generation module configured to apply pulsed beam onto a tissue of a subject to induce plasma ablation at the tissue (Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6 teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin).	However, Bol’shakov is silent regarding a diagnostic system comprising:
a spectrometer configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined wavelength range related to the generated light, and 
a processor configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point, and 
provide, by using a machine-learning model, information on whether the target sample is a lesion related to a skin cancer based on the target spectrum data, 
wherein the machine-learning model has been trained with training-data which is related to a cancerous an sample and is labeled with a value indicating cancer, and 
wherein the training-data includes a second plurality of intensity values corresponding to a second plurality of continuous wavelengths within the predetermined wavelength range related to light generated by plasma ablation induced at the sample.
	In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
provide, by using a machine-learning model, information on whether the target sample is a lesion related to a skin cancer based on the target spectrum data (Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed),
wherein the machine-learning model has been trained with training-data which is related to a cancerous sample and is labeled with a value indicating cancer (Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region), and 
wherein the training-data includes a second plurality of intensity values corresponding to a second plurality of continuous wavelengths within the predetermined wavelength range related to light generated by plasma ablation induced at the sample (Paragraph 0051 teaches that the machine learning algorithm is trained on a training set of spectral data from LIBS data collection of biological data. Paragraph 0076 teaches that the spectral range can be performed over 250-680 nm and utilized in LDA, FDA, and SVM. Paragraph 0074 teaches that the machine learning tools utilize Linear Discriminant Analysis (LDA), Fisher Discriminant Analysis (FDA), Support Vector Machines (SVM)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to 
However, Gaudiuso is silent regarding a diagnostic system comprising:
a spectrometer configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined wavelength range related to the generated light, and 
a processor configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a biological environment, Alvira teaches a diagnostic system comprising:
a spectrometer (Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS) configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS. Paragraph 2 of the “Experimental Setup” section of page 4454 teaches that the system has a spectral range of 250-1000 nm and is able to be used without a time delay. All spectra is integrated over 3 ms after the laser shot. Paragraph 1 of the “Conclusions” section on page 4456 teaches that the system does not function with a delay generator. Paragraph 1 of the “Experimental Setup” section of page 4454 teaches a pulsed homemade lamp-pumped Nd:YAG laser is used for plasma ablation. Fig. 3 shows a LIBS spectra with intensity values), and 
a processor (Computer shown in Fig. 1) configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point (Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS. Paragraph 2 of the “Experimental Setup” section of page 4454 teaches that the system has a spectral range of 250-1000 nm and is able to be used without a time delay. All spectra is integrated over 3 ms after the laser shot. Paragraph 1 of the “Conclusions” section on page 4456 teaches that the system does not function with a delay generator. Paragraph 1 of the “Experimental Setup” section of page 4454 teaches a pulsed homemade lamp-pumped Nd:YAG laser is used for plasma ablation. Fig. 3 shows a LIBS spectra with intensity values. Fig. 1 shows that the computer is part of the LIBS system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bol’shakov and Gaudiuso with Alvira’s teaching of data collection that is longer than 1 microsecond. This modified system would provide a user with a simple, easy to use, highly portable, and low cost LIBS system (Paragraph 1 of the “Conclusions” section of Alvira). Furthermore, the system allows for the sampling and study of contaminants in biological tissue (Abstract of Alvira).


Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 31, modified Bol’shakov teaches the diagnostic device in claim 30, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed beam applied by the laser generation module is set to be 1064 nm so that the wavelength of the pulsed beam is not included among the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 32, modified Bol’shakov teaches the diagnostic device in claim 29, as discussed above.
While Bol’shakov teaches the study of malignant skin, Bol’shakov is silent regarding a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        /PATRICIA J PARK/Primary Examiner, Art Unit 3793